PER CURIAM.
This cause came on to be heard ort the petition of the petitioner to review and set aside an order of the National Labor Relations Board entered on December 29, 1934; the supplemental petition of the petitioner to review and set aside an order of the National Labor Relations Board entered January 18, 1935; the application of the respondent National Labor Relations Board for the enforcement of its order entered January 18, 1935; and the transcript of the record of the National Labor Relations Board. The cause was argued by counsel and briefs were submitted.
Upon consideration whereof, it appears to this court that both of the said orders which the petitioner seeks to have reviewed and set aside, and the order which the National Labor Relations Board seeks to have enforced, rest solely upon the statutory authority of Public Resolution No. 44 of the 73d Congress (H. J. Res. 375), approved June 19, 1934 (15 USCA §§ 702a~702f), and that section 5 thereof (15 USCA § 702e) expressly provides that said public resolution shall cease to be in effect on June 16, 1935; that Public Resolution No. 44 was enacted to supplement and aid in the enforcement of those provisions of Codes of Fair Competition which were required to be included in such codes by the provisions of section 7 (a) of the National Industrial Recovery Act [15 USCA § 707 (a)]; and that all of the provisions of the National Industrial Recovery Act delegating power to the President to approve or prescribe Codes of Fair Competition and providing for the enforcement of such codes were repealed by Public Resolution No. 26 of the 74th Congress (S. J. Res. 113), approved June 14, 1935 (15 USCA § 703 note).
*520This court therefore finds and concludes that the proceedings herein are moot.
Accordingly, it is ordered, adjudged, and decreed by this court that the petition to review and set aside the order of the National Labor Relations Board, entered December 29, 1934; the supplemental petition to review and set aside the order of the National Labor Relations Board, entered January 18, 1935; and the application of the National Labor Relations Board for the enforcement of its order of January 18, 1.935, be, and the same are hereby, dismissed without costs.